DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 19 and 20 recite a situation where the second plate is covered by the first fabric element. This configuration lacks support in the originally filed specification and is therefore considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first plate sewn with a first fabric element and a second plate element sewn with the first fabric element” It is unclear exactly what is intended to be meant by “sewn with” it is unclear exactly what configurations this would entail. Specifically, it is unclear if the plates have to be physically sewn to the fabric portions, or whether this phrase would entail the plates held in some sort of enclosure that is 
Claims 2-20 are rejected as depending from claim 1 and therefore incorporating the indefinite scope.
Claims 19 and 20 recite a situation where the second plate is covered by the first fabric element. It is unclear exactly how this configuration is achieved as it does not appear to be supported by the originally filed specification. For this reason the scope of claims 19 and 20 is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp et al. (US 2016/0007720 A1) in view of Fidrych et al. (US 8,505,791 B2)(Fidrych) in view of Scherer (US 5,704,530 A).

Kemp does not specifically disclose a second plate, wherein the end areas of the shoulder straps are fastened to the back part in an area of the second plate element, the end areas of the shoulder straps are placed on the back part at a plurality of respective attachment points that are provided between the first plate element and the second plate element, or the first plate sewn with a first fabric element and a second plate sewn with the first fabric element, or wherein the first fabric element conceals the first plate, and wherein the second plate is covered by a second fabric element fastened to the first fabric element.
Fidrych teaches the ability to have a backpack including a first plate (1020) and a second plate (1040) that is separate from the first plate element, wherein the end areas of the shoulder straps are fastened to the back part in an area of the second plate element (Fig. 10), the end areas of the shoulder straps are placed on the back part at a 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Kemp and replace the plate element and the shoulder strap attachment portion with the self-stabilizing portion of Fidrych that comprises several plates and fabric portions connected by pivoting joints because such a change would allow the backpack to self-stabilize thereby increasing the comfort of the wearer and remain stable when a wearer’s shoulders are raised and lowered as suggested by Fidrych (Abstract).
Modified Kemp does not specifically disclose at least one retaining element is formed on the second fabric element, or the second fabric element includes at least one tunnel forming the at least one retaining element or the at least one tunnel includes a first tunnel and a second tunnel, wherein a first leg of the frame arrangement that extends in a vertical direction of the backpack is disposed through the first tunnel, and wherein a second leg of the frame arrangement that extends in the vertical direction of the backpack is disposed through the second tunnel. 
Scherer teaches the ability to have a backpack having adjustable shoulder strap portions including a first fabric element (145, noting the nylon encasing material) which 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Kemp and use the teaching of Scherer and include a portion similar to the first and second fabric elements (145/35)  spaced between the user and the frame material of the backpack because such a change would allow additional layers of material between the user and the structural portions of the backpack thereby preventing said portions of contacting the user’s back and causing discomfort. 
It would have been obvious to one having ordinary skill in the art to have the first plate element and the second plate element sewn with the first fabric element because such a change would require a mere choice of a known connecting method in the art.
Regarding claim 10, Kemp discloses a first and a second passages (Figs. 1 and 2, noting the openings on either side of 22) through which the end areas of the shoulder straps (9a/10a) are disposed are formed in the net element.

Scherer teaches the ability to have a backpack having a frame arrangement including a crossmember (46a) that is situated at a level of an upper transverse web (41) of the frame arrangement.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Kemp and use the teaching of Scherer and include a crossmember in the area of the upper transverse web of the frame because such a change would allow the device to have additional structural support, thereby helping to ensure that the backpack is held in an intended and comfortable shape.
Regarding claim 14, modified Kemp discloses legs of the frame arrangement have a minimum distance from one another in a first area (noting the upper area of the middle portion), wherein the legs in a second area that adjoins the first area have a second distance from one another that is constant or becomes increasingly larger towards an upper traverse web (Fig. 2 noting the variety of transverse web material portions toward the top of the backpack), and wherein in a third area that likewise adjoins the first area, the legs have a distance from one another that becomes increasingly larger toward the free ends of the legs (Fig. 4).
Regarding claim 15, modified Kemp discloses in the second area in which the distance between the legs is constant (noting the portion generally extending along the height of 20), as well as the shoulder straps are displaceable along the frame arrangement in the vertical direction of the backpack (Figs. 1 and 2).

Regarding claim 17, modified Kemp and specifically Fidrych discloses the first plate is greater in width than the second plate (1050) but does not specifically disclose the first plate has a greater height than the second plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Kemp and size the first plate such that it has a greater height than the second plate because such a change would require a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 18, modified Kemp and specifically Fidrych discloses the first plate (1020) is positioned between second plate (1052) and the back part (1022).
Regarding claim 19, modified Kemp and specifically Fidrych discloses the first plate (1020) is covered by the first fabric element (1028).
Regarding claim 20, modified Kemp and specifically Fidrych discloses the first plate and the second plate are each covered by the first fabric element (noting element 1028 covers plate 1020, and covers 1040 in the sense that it is disposed on one side of .

Claim 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp et al. (US 2016/0007720 A1) in view of Fidrych et al. (US 8,505,791 B2)(Fidrych) in view of Scherer (US 5,704,530 A) as applied to claims 1 and 3 above, and further in view of Buffinton et al. (US 2011/0011903 A1).
Regarding claims 9 and 11, Kemp does not specifically disclose a crossmember, which in particular is overlaid with a fabric element, in the area of the second plate element.
Buffinton teaches the ability to have a backpack including a frame having a crossmember (36) or a U-shaped bracket (36 noting the central bend) along a lower partial area of the backpack frame arrangement (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Kemp and use the teaching of Buffinton and include a lower crossmember because such a change would allow the device to have additional structural support thereby helping to ensure that the backpack is held in an intended and comfortable shape.
Regarding claim 12, modified Kemp and specifically Buffinton discloses the U-shaped bracket (36) includes a first set of free ends inserted into insert pockets (noting the outer portions of the sleeve in which 36 is held) and a second set of insert pockets (13/14 or 34/35) into which free ends of the legs of the frame arrangement are inserted .

Claims 1-5, 9-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buffinton (US 2011/0011903 A1) in view of Kemp et al. (US 2016/0007720 A1)(Kemp).
Regarding claim 1, Buffinton discloses a backpack (Fig. 3) comprising, a stowage (1) space delimited by a back part (2) on a side of the stowage space facing the back of a user of the backpack, wherein the back part includes a first plate (19 or 20 or 36) sewn with a first fabric element (Paragraph 0028, noting the tunnels) and a second plate (noting one other of 19 or 20 or 36) sewn with the first fabric element (Paragraph 0028), a net element (4), a frame arrangement (3) configured for tensioning the net element such that an intermediate space is formed between the back part and the net element when the net element is tensioned.
Buffinton does not specifically disclose two shoulder straps for carrying the backpack on the user's back, wherein the shoulder straps include end areas that cross the intermediate space and are fastened to the back part.
Kemp teaches the ability to have a backpack including a back part and a net part separated from the back part by an intermediate space, and two shoulder straps (9/10) for carrying the backpack on the user's back, wherein the shoulder straps include end areas (9a/10a) that cross the intermediate space and are fastened to the back part (via the adjusting mechanism).

Regarding claim 2, modified Buffinton discloses the back part includes at least one retaining element (15), the first plate element being connected to the frame arrangement by the at least one retaining element (noting the retaining element 15 is attached to the back part which attaches the plate elements via tunnels).
Regarding claim 3, modified Buffinton discloses the first plate element (in this case 36) and the second plate element (19) are separate and wherein the end areas of the shoulder straps are fastened to the back part in an area of the second plate element.
Regarding claim 4, modified Buffinton discloses the end areas of the shoulder straps are placed on the back part at a plurality of respective attachment points (noting the vertical adjustment as taught by Kemp) that are provided between the first plate element and the second plate element (noting the attachment points are spaced vertically between an upper portion of 19 and 36).
Regarding claim 5, modified Buffinton discloses the first fabric element conceals the first plate (noting the tunnel covering 19), and wherein the second plate is covered by a second fabric element (noting the tunnel covering 36) fastened to the first fabric element (at their intersection).

Regarding claim 10, modified Buffinton and specifically Kemp demonstrates a first and a second passages (Figs. 1 and 2, noting the openings on either side of 22) through which the end areas of the shoulder straps (9a/10a) are disposed are formed in the net element.
Regarding claim 13, modified Buffinton discloses the back part has a crossmember (5) which, along the vertical direction of the backpack, is situated at the level of an upper transverse web of the frame arrangement.
Regarding claim 16, modified Buffinton discloses the second plate (36) is arched.
Regarding claim 17, modified Buffinton discloses the first plate (19) is greater in height than the second plate but does not specify width.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Buffinton and make the first plate (in this case 19) have a width greater than the width of the second plate (36) because such 
Regarding claim 18, modified Buffinton discloses the first plate is positioned between second plate and the back part (noting 36 and 19 overlap in the lower portion where they intersect).
Regarding claim 19, modified Buffinton discloses one or more of the first plate and the second plate are covered by the first fabric element (noting the tunnels).
Regarding claim 20, modified Buffinton discloses the first plate and the second plate are each covered by the first fabric element, and wherein the first fabric element attaches the first plate and the second plate (noting the fabric tunnels located where 19 and 36 intersect).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/M.T.T./Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734